Citation Nr: 0111326	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a herniated lumbar disc with radiculitis 
currently rated 40 percent disabling.

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the right knee, currently rated 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from October 1955 to 
December 1958.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  The veteran timely perfected an appeal on both 
issues.

The veteran's representative, in written argument dated in 
February 2001, contended that the veteran is entitled to 
service connection for osteoarthritis of the right hip, as 
secondary to his service-connected right knee disability.  As 
the issue has not yet been addressed, it is referred to the 
RO to take the necessary steps to fully develop and 
adjudicate this issue.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of the appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law defines VA's 
duty to assist a claimant in obtaining evidence necessary to 
substantiate the claim.  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As discussed below, 
further development is needed before the claim can be 
resolved.  

The veteran's representative, in written argument dated in 
February 2001, contended that the veteran may be entitled to 
separate ratings for his service connected right knee 
disorder on account of arthritis and instability in that 
joint.  In this regard, the Board would point out that, in a 
precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knees may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, the VA General Counsel has since held, that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. 
App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

Also, the directives of DeLuca v. Brown, 8 Vet. App. 202 
(1995) may be applicable.  The Board notes that, when 
evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-7.  The veteran's disability ratings for his lumbar spine 
and right knee disability may be rated based on limitation of 
motion.  The most recent examination in November 1999 did not 
provide sufficient findings to resolve the questions 
regarding DeLuca and entitlement to separate ratings for 
arthritis and instability.  

In light of the foregoing, the veteran should be afforded a 
VA orthopedic examination to ascertain the current level of 
severity of his lumbar spine and right knee disabilities in 
light of DeLuca, VAOPGCPREC 9-98 and 23-97.

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  If any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.

2.  After associating with the claims 
file all outstanding records of medical 
treatment, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and extent of his lumbar spine 
and right knee disabilities.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to, and be 
reviewed by, the examiner.  The examiner 
should conduct all indicated x-rays and 
laboratory tests.  The examiner should 
indicate if the veteran's service-
connected right knee disability is 
manifested by recurrent arthritis, 
subluxation, lateral instability, and/or 
limitation of motion.  The examiner 
should also be asked to determine whether 
the lumbar spine or right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the lumbar spine 
or right knee is used repeatedly.  This 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased ratings for service-connected 
lumbar spine and right knee disability.  
The RO should consider DeLuca, VAOPGCPREC 
9-98 and 23-97.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


